                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 1:19 CR 493
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
NATHAN JESUS BAEZA,                              )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
      Defendant                                  )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge Jonathan D. Greenberg, regarding the change of plea hearing of Nathan Jesus

Baeza, which was referred to the Magistrate Judge with the consent of the parties.

           On August 21, 2019, the government filed an Indictment, charging Defendant

Baeza, in counts 1 and 2, with Conspiracy to Distribute and Possess with Intent to Distribute

Cocaine, and Attempted Possession with Intent to Distribute Cocaine, in violation of Title 21 U.S.C.

Section 846, 841(a)(1, and (b)(1)(A). Defendant was arraigned on August 30, 2019, and entered a

plea of not guilty to counts 1 and 2 of the Indictment, before Magistrate Judge Baughman. On

December 12, 2019 Magistrate Judge Greenberg received Defendant Baeza’s plea of guilty to counts

1 and 2 of the Indictment, and issued a Report and Recommendation (“R&R”), concerning whether

the plea should be accepted and a finding of guilty entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

           On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant Baeza

is found to be competent to enter a plea and to understand his constitutional rights. He is aware of
the charges and of the consequences of entering a plea. There is an adequate factual basis for the

plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The plea

agreement is approved.

         Therefore, Defendant Nathan Jesus Baeza is adjudged guilty to counts 1 and 2 of the

Indictment, in violation of Title 21 U. S. C. Sections 846, 841(a)(1) and (b)(1)(A). This matter was

referred to the U. S. Probation Department for the completion of a pre-sentence investigation and

report. Sentencing will be on April 2, 2020, at 11:00 a.m. in Courtroom 17A, Carl B. Stokes United

States Court House, 801 West Superior Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                  /s/SOLOMON OLIVER, JR.
                                                  UNITED STATES DISTRICT JUDGE
January 8, 2020
